Citation Nr: 0006009	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO. 91-43 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of right ankle sprain, prior to February 19, 1998.

2.  Entitlement to an evaluation in excess of the currently 
assigned 20 percent for residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, spouse, and a friend 


INTRODUCTION

The veteran had active military service from March 1941, to 
August 1945.  His awards and decorations include the Combat 
Infantryman Badge, and the Purple Heart.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of an November 1990 rating decision from 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a compensable rating for 
the right ankle sprain.  The veteran perfected an appeal of 
this issue.  This case was previously before the Board and 
remanded for additional development in July 1992, March 1994, 
June 1995 and September 1997.  The RO completed the requested 
development to the extent possible, and the case has been 
returned to the Board for further appellate consideration.  
Stegall v. West, 11 Vet. App. 268 (1998).

In a September 1999 rating decision, the evaluation for the 
right ankle sprain was increased to 20 percent, effective 
from February 19, 1998, under Diagnostic Code 5299-5271.  
Although such increase represented the maximum available 
benefit under Diagnostic Code 5271, the veteran's 
representative, in December 1999 written arguments, 
maintained that a rating higher than 20 percent is still 
warranted.  As VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4 (1999) provides for higher 
schedular evaluation under different Diagnostic Codes, and as 
the veteran has not withdrawn his appeal with respect to this 
issue, the issue of a current increased rating continues to 
be properly before the Board.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Additionally, since the veteran began his claim 
in August 1990 and the increased rating was only granted 
effective February 1998, the issue of entitlement to a 
compensable rating prior to February 19, 1998, remains before 
the Board.  

The Board's September 1997 decision otherwise denied the 
veteran's request to reopen his claims of entitlement to 
service connection for residuals of a back disability and a 
chronic stomach disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to February 19, 1998, the veteran's stiffness and 
pain was productive of not more than moderate limitation of 
motion of the right ankle.  

3.  The veteran's right ankle disability is currently 
manifested by marked limitation of ankle motion, without 
ankylosis.


CONCLUSIONS OF LAW

1.  Prior to February 19, 1998, the criteria for an 
evaluation of 10 percent for residuals of right ankle sprain 
had been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5271 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect that he was 
treated in June 1944 for a sprained right ankle following a 
parachute jump.  An X-ray demonstrated no evidence of 
fracture or other bone or joint pathology.  

The veteran first filed for VA benefits based on residuals of 
right ankle sprain in September 1945.  Ultimately, a July 
1953 rating decision granted service connection for right 
ankle sprain at a noncompensable rating, effective from April 
1946.  A noncompensable rate remained in effect until the 
September 1999 rating decision that granted 20 percent, 
effective February 19, 1998.  

During VA examination of August 1992, the veteran reported 
injuring his right ankle as a result of a parachute jump 
during the European invasion in 1944.  The veteran complained 
that he had stiffness and pain over the right foot if he 
worked for any length of time on his knees.  Physical 
examination revealed no evidence of muscle atrophy at either 
lower extremity, and there was normal strength.  There was no 
swelling or erythema at either ankle joint, and there was no 
tenderness to palpation.  Pulsation was normal.  He was able 
to dorsiflex to 15 degrees and plantar flex to 35 degrees.  
X-rays were normal.  The impression was no abnormality 
involving the right foot or ankle.  

The veteran presented testimony at a hearing at the RO in 
June 1993.  The veteran testified that his ankle gave out on 
him when he walked.  He also felt a throbbing sensation 
across the top of his foot in certain activities.  He 
reported that his ankle hurt and was sore, as if it were 
still broken.  Hearing transcript (T.), 12.  The veteran 
indicated that, on average, discomfort of the right ankle 
began after about 1/2 mile of walking.  T. 13, 18.  

The veteran again presented testimony at a hearing at the RO 
in January 1997.  The veteran indicated that the bones of his 
ankle became sore.  T. 4.  The veteran stated that it did not 
cause many problems with standing or walking.  He thought 
that more problems occurred at the end of the day after he 
had been on his feet.  T. 5.  The veteran stated that he was 
not taking medication for the right foot, although he 
sometimes rubbed it with alcohol.  T. 5-6.  

In a January 1998 statement, the veteran indicated that he 
had not had any treatment for his right ankle since his 
service discharge.  He stated that he took over-the-counter 
analgesics for pain.  In a February 1998 statement, the 
veteran indicated that he did have treatment for his right 
ankle at several VA facilities from 1956.  

The veteran was afforded a VA examination on February 19, 
1998.  The examiner noted that the claims file was available 
for review.  The veteran's complaints included an injury of 
the right ankle while in the military.  The veteran reported 
that he had pain all the time; that he walked with some 
difficulty; and that he had no treatment for many years.  
Exacerbating factors were squatting and walking.  The 
examiner's opinion was that the veteran had an additional 15 
percent loss of function during flare-ups of pain.  

Physical examination disclosed that the veteran walked with a 
limp off the right side.  On the right ankle and foot, there 
was a tender red area from the shoe rubbing on his instep.  
He could not toe walk because of pain, but he could heel 
walk.  The veteran could squat only 50 degrees, bilaterally, 
because of weakness.  The fibulotalar ligament was completely 
absent.  He had a positive anterior drawer sign and obvious 
lateral instability.  Right ankle dorsiflexion was to 15 
degrees and plantar flexion was to 30 degrees with 
considerable pain on motion.  The veteran reported that since 
the service injury, his ankle turned easily, just with 
stepping on a small stone or walking on uneven ground.  X-
rays of the right ankle were normal.  The medical opinion was 
that there was severe loss of function due to pain.  The 
pertinent diagnosis was third degree sprained right ankle 
with lateral instability and considerable pain, with no 
evidence of traumatic arthritis on x-rays.  

The RO obtained VA treatment records; no treatment of the 
right ankle was shown.  

II.  Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  The veteran 
has not otherwise identified the existence/availability of 
records indicative of increased disability.  Based on the 
above, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  The United States Court of 
Appeals for Veterans Claims (Court), in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999).  

The veteran's right ankle disability is currently assigned a 
hyphenated 20 percent evaluation under Diagnostic Code 5299-
5271.  38 C.F.R. § 4.27 (1999) provides that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  First, the 
veteran's current complaints consist of pain that leads to 
limitation of motion and activity.  As the record reflects 
clinical manifestations of a measurable limitation of right 
ankle motion, the Board agrees with the RO that consideration 
of Diagnostic Code 5271 is most applicable of the diagnostic 
codes pertinent to "The Ankle" listed under 38 C.F.R. 
§ 4.71a.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Drosky v. Brown, 10 Vet. App. 251 
(1997); Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Entitlement to an increased (compensable) evaluation for 
residuals of right ankle sprain, prior to February 19, 1998.

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Normal range of motion of the ankle is 45 degrees of 
plantar flexion and 20 degrees of extension.  38 C.F.R. 
§ 4.71, Plate II (1999).  

Prior to February 19, 1998, the veteran was afforded a VA 
examination in August 1992.  At that time, the veteran noted 
that he had stiffness and pain over the right foot under 
certain circumstances.  These complaints were consistent with 
his testimony in June 1993 and January 1997, in which he 
reported ankle soreness.  The Board notes that on examination 
in August 1992, the examiner's impression following physical 
examination was that there was no abnormality involving the 
right ankle.  Clearly, this medical evidence goes against the 
veteran's claim.  

However, in addition to his testimony, the actual degrees of 
motion as demonstrated on the August 1992 examination are in 
support of his claim.  At that time, he was able to dorsiflex 
to 15 degrees and plantar flex to 35 degrees; the examiner 
did not note pain with such movement.  Nevertheless, this 
demonstrates some limitation of motion in both dorsiflexion 
and plantar flexion.  38 C.F.R. § 4.71, Plate II (1999).  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
light of both the evidence for and against the claim, the 
Board concludes that the evidence pertinent to this timeframe 
is in relative equipoise.  Applying the provisions of 
reasonable doubt, the Board concludes that a 10 percent 
rating is warranted prior to February 19, 1998.  38 C.F.R. 
§ 4.3.  

However, the Board does not find that a 20 percent rating for 
marked limitation of motion under Diagnostic Code 5271 is 
warranted any earlier than February 19, 1998, because the 
symptoms are not shown to be to that degree of severity.  As 
noted above, the 15 degrees of dorsiflexion and the 35 
degrees of plantar flexion as shown in 1992 are no more than 
moderate given the expected range of motion set forth in 
38 C.F.R. § 4.71, Plate II (1999).  Additionally, while the 
August 1992 examiner noted the veteran's complaints of 
stiffness and pain, there were no particular findings that 
such reports caused marked limitation of motion.  Rather, the 
1992 medical examiner found no abnormality.  This is in stark 
contrast to the findings on examination on February 19, 1998, 
in which the examiner included findings following examination 
and the veteran's description of pain.  The February VA 
examination also showed a decrease in the limitation of 
motion since the earlier 1992 examination and the motion was 
noted to have been accomplished only with considerable pain.      

Although the RO sought to obtain any VA outpatient treatment 
records, the records received reveal no involvement of the 
right ankle.  Finally, the veteran's representative contended 
that consideration of the veteran's pain justifies a higher 
rating, and to the extent of an allowance to 10 percent 
earlier than February 19, 1998, the Board agrees.  For the 
reasons described above, a rating greater than 10 percent 
prior to February 19, 1998, is not warranted.   


Entitlement to an evaluation in excess of the currently 
assigned 20 percent for residuals of right ankle sprain.

The veteran has demonstrated reduced ankle motion consistent 
with consideration under Diagnostic Code 5271 and is in 
receipt of the maximum 20 percent evaluation available under 
that diagnostic code.  

38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999) provides for 
assignment of a 30 percent evaluation where the ankle is 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees or in dorsiflexion at an angle between zero 
degrees and 10 degrees.  In this case the veteran is able to 
move his ankle and thus ankylosis is not shown and an 
increased evaluation under Diagnostic Code 5270 is not 
warranted.  

The Board has considered application of 38 C.F.R. § 4.40, 4 
4.5, 4.59; however, the Court has held that consideration of 
functional loss due to pain is not required where, as in this 
case, the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997). 


ORDER

A 10 percent evaluation, but no more, for residuals of right 
ankle sprain, prior to February 19, 1998, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 20 percent for residuals of right 
ankle sprain is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


